Citation Nr: 1611630	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2010 rating decision, by the Houston, Texas, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a right knee disorder.  He perfected a timely appeal to that decision.  

On November 5, 2013, the Veteran and his wife appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

In August 2014, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2015.  In September 2015, the Board again remanded the issue of entitlement to service connection for a right knee disorder for further evidentiary development.  Following the requested development, another SSOC was issued in January 2016.  The Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

A chronic right knee disorder did not have its clinical onset in service and is not otherwise related to active duty; right knee arthritis was not exhibited within the first post service year.  


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2009 and February 2010 from the RO to the Veteran which were issued prior to the RO decision in May 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran served on active duty from January 1991 to January 1995.  The enlistment examination, dated in July 1990, was negative for any complaints or findings of a right knee disorder.  The service treatment records (STRs) reflect that, on February 7, 1991, the Veteran was diagnosed with left iliotibial band syndrome and traumatic patellofemoral syndrome of the left knee.  On February 22, 1991, the Veteran was seen for complaints of right knee pain; it was noted that he had been seen for left iliotibial band syndrome (ITB) tendonitis and now has right knee pain.  The assessment was right ITB tendonitis; the Veteran was issued crutches.  At the time of the separation examination, in January 1995, the Veteran reported being in good physical health; clinical evaluation of the lower extremities was normal.  

The Veteran's application for service connection for a right knee disorder (VA Form 21-526) was received in November 2009.  Submitted in support of the claim was a private treatment report, dated in June 2008, indicating that the Veteran was seen at Texas Medical Clinic, at which time he stated that he had had knee pain for the past day; he stated that he had a similar pain before in the military and was told that it was tendinitis from marching on concrete.  X-ray study of the right knee was reportedly within normal limits.  The pertinent diagnosis was right knee pain.  

Also Submitted in support of the claim were VA progress notes dated from July 2009 through November 2009.  These records do not reflect any complaints or findings of a right knee disorder.  

The Veteran was afforded a VA examination in April 2010.  At that time, he reported being diagnosed with tendonitis in the right knee as a result of marching on concrete.  The Veteran stated that he developed sharp pain underneath the knee cap every time he put pressure on it.  The Veteran indicated that he was stationed at Camp Pendleton, and he was treated with NSAIDS and light duty for 7 days; he was placed in a knee brace and told to apply Ice on the knee three times per day.  The Veteran reported developing right knee pain while working at enterprise electronic and jumping in and out of a ditch.  The Veteran indicated that he is able to stand for 15 to 30 minutes; and, he is able to walk more than 1/4 mile but less than one mile.  Following a physical examination, the pertinent diagnosis was right knee minimal degenerative, senescence stable joint.  The examiner stated that the Veteran reported right knee pain on active duty on February 7, 1991; he was diagnosed with left knee iliotibial band syndrome unknown etiology assessment patellofemoral pain syndrome.  He was referred to physical therapy on February 7, 1991 for left knee and prescribed crutches.  The same diagnosis was reported on February 22, 1991 and the same protocol was followed.  The knee examination described one episode of treatment and not recurring.  The examiner noted that there is no evidence or continued problems with the knee.  The Veteran described current complaint last known problem more than a year ago; he has quiescent knee pain in the right knee.  The examiner stated that the knee problem on active duty was more than sixteen years ago and does not reflect current problems.  

Of record is a medical statement from Dr. B. D. Clark, dated in December 2010, stating that it was his professional medical opinion that the Veteran's back and knee problems are related to his military service and it is as likely as not that those problems began during his military service.  

Received in June 2012 were VA progress notes dated from July 2011 to June 2012 which show that the Veteran received ongoing clinical attention and treatment for unrelated back disorder.  These records do not reflect any complaints of or treatment for a right knee disorder.  

At his personal hearing in November 2013, the Veteran reported that his right knee condition was caused by marching over concrete surface and constant jogging and running.  The Veteran stated that the marching with backpacks up and down the mountains placed a lot of strain on his lower back and knees.  The Veteran indicated that he worked as a forklift operator in the Marine Corps; they had to lift a lot of heavy objects.  The Veteran's wife indicated that when she first met her husband, she noticed that he was wearing a knee brace.  She also noted that the Veteran got a number of shots in his back and knee.  The Veteran related that the first time he experienced problems with his knee; the doctor told him that it was from marching and running on concrete.  The Veteran indicated that the doctor explained that the shock from the hard surface put a lot of wear and tear on the tendons and shot up his leg.  The Veteran reported that he experienced sharp pain in the right knee, particularly under the kneecap; he was issued a knee brace and some crutches to keep the knee stabilized.  The Veteran indicated that he experienced aches and pain in the right knee; he tried to self-medicate, but the pain got so severe that he couldn't work anymore.  

Received in January 2014 was a medical statement from Dr. Gerald T. Rosenberg, dated in December 2013, indicating that the Veteran had a long history of knee pain beginning while in military service, during which he participated in a lot of heavy physical activity including frequent marching and athletics.  Dr. Rosenberg noted that the Veteran sought treatment for left knee pain in service in February 1991, with right knee pain also starting in February 1991.  After discharge from service, he continued to progress with right knee pain.  He has continued to treat the knee pain with Ibuprofen and conservative care, but it has now reached the point that it is severe and disables him from performing his work as an electrician.  His current examination shows significant pain on motion and manipulation of the right knee along with some sciatic symptoms.  Dr. Rosenberg stated that the Veteran has not been found to have any systemic arthritic disease, nor has he any further injuries documented since his discharge from the military.  Dr. Rosenberg opined that the Veteran's current arthritic symptoms are a progressive ongoing problem from his time in the military and are strictly related to his injuries while in the military service.  

The Veteran was afforded a VA examination in August 2015.  The examiner noted that, on examination in 2010, "the veteran reported right knee pain on active duty on 7 February 1991 left knee Iliotibial band syndrome unknown etiology assessment patello-femoral pain syndrome.   He was referred to physical therapy February 07, 1991 for left knee RX crutches.  Same diagnosis described 22 February 1991 RX same protocol."  The examiner also noted that a primary care assessment in November 2013 was knee arthralgias, mild osteoarthritis, and Veteran continued on NSAIDs.  The examiner stated that there was no documentation to support Deluca or Mitchell criterion.  He further noted that there was no increased pain, weakness, fatigability or incoordination with repeat testing so it is unlikely that there would be increased limitation of function ability with repetitive use.  There were no reported flare-ups of this condition.  Range of motion in the right knee was from 0 degrees to 140 degrees; no pain was noted on examination.  No ankylosis was noted.  No history of recurrent subluxation.  It was noted that the Veteran was fitted with a small neoprene sleeve, and he was given wear and care instructions.  X-ray study of the right knee revealed minimal degenerative change for age with minimal medial intercondylar eminence spurring/minimal medial compartment joint space narrowing.  The diagnosis was normal right knee examination.  

On August 5, 2015, the VA examiner noted that the Veteran had a C&P exam 2010 with expert radiologist suggestion of 2008 normal knee was now mild degenerative change.  The examiner also noted that the knee exam today was normal and the imaging is normal without osseous or articular abnormality.  The examiner stated that a diagnosis of posterior-lateral knee pain and dysfunction can be difficult but is important for a good intervention.  Baker's cyst, lateral ligamentous instability, meniscal tears, and proximal tibiofibular joint hypomobility should also be considered.  The examiner explained that there were other multiple anatomical structures that could be the source including postero-lateral corner structures, the ilio-tibial band and the biceps femoris tendon.  The examiner stated that an MRI of the right knee was being ordered today and that will be the final diagnosis when the Veteran completes the examination.  Otherwise and therefore standing exams today are normal until MRI returns with a diagnosis.  The examiner stated that current knee complaints were not caused by or results of active duty because the Veteran is asymptomatic today, ROM normal, X-ray normal.  

In a medical opinion, dated in October 2015, a VA examiner stated that the right knee condition is less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner stated that, per current MRI imaging, the current diagnoses were prepatellar contusion or scarring, and mild chondromalacia patellae.  The examiner stated that the current right knee disorder is not evidence for iliotibial band syndrome.  The examiner stated that the current right knee is not iliotibial band syndrome proven by MRI and X-ray imaging was negative on physical examination is not caused by or result of active duty.  

In January 2016, the Veteran's file was referred to the VA examiner who conducted the August 2015 examination for review and opinion regarding the etiology of any right knee disorder found.  The examiner noted that the Veteran was seen by physical therapy and given iliotibial band protocol rehab of the right knee on February 22, 2991.  The examiner also noted that the Veteran was discharged from service in 1994, and no identification of any treatment until 2009.  It was noted that the Veteran was seen at Texas Medical Clinic on June 24, 2008 for one day history of pain in the right knee; he stated that he had similar pain in the military and was told that it was tendonitis.  The examiner stated that the current diagnosis, per MRI, was prepatellar contusion or scarring and mild chondromalacia patellae.  The examiner opined that there was no iliotibial band syndrome found post service.  He noted that the Veteran was seen for iliotibial band syndrome on active duty and it resolved.  The examiner stated that the Veteran does not and never did have iliotibial band syndrome post service.  The examiner further opined that the current right knee disorder is not caused by or a result of service.  

Received in January 2016 were VA progress notes dated from December 2014 to January 2016.  These records show that the Veteran received follow up evaluation for active medical conditions, including right knee pain.  


III.  Legal Analysis.

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131 (2014).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that service connection is not warranted for a right knee disorder.  While service treatment records reflect complaints of right knee pain in February 1991, the persuasive medical evidence of record causes the Board to find that the 1991 complaint reflected an acute and transitory condition.  This is particularly so, as noted by the VA examiner, as the remainder of the STRs are completely silent with respect to any complaints or diagnosis of a right knee disorder.  In fact, at the time of his separation examination in January 1995, clinical evaluation of the lower extremities was normal and the Veteran denied any knee problem at that time.  The first clinical suggestion of the possible onset of a chronic right knee disorder is in June 2008, some 13 years after service separation.  (The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

The Veteran has contended continuity of right knee symptomatology due to the constant marching and running in service.  However, upon separation examination January 1995, the Veteran denied any knee problems and clinical evaluation of the lower extremities was normal.  Subsequent reports also included no mention of a right knee problem. Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  

The Board notes that the record contains conflicting medical opinions.  In support of the Veteran's claim is a medical statement from Dr. Clark, dated in December 2010, wherein he stated that Veteran's knee problems are related to his military service and it is as likely as not that those problems began during his military service.  The Veteran also submitted a medical statement from Dr. Rosenberg, dated in December 2013, indicating that the Veteran had a history of right knee pain due to marching and running in service.  Dr. Rosenberg also stated that the Veteran has not been found to have any systemic arthritic disease, nor has he any further injuries documented since his discharge from the military.  Dr. Rosenberg opined that the Veteran's current arthritic symptoms are a progressive ongoing problem from his time in the military and are strictly related to his injuries while in the military service.  The Board notes, however, that these opinions by Drs. Clark and Rosenberg are without supporting rationale.  

On the contrary, in the August 2015 VA medical opinion, the physician noted that he had reviewed the Veteran's claims folder and that he examined the Veteran.  The VA examiner also reviewed and noted the medical opinion from Drs. Clark and Rosenberg.  Following a review of the records and examination of the Veteran, the VA examiner stated that the Veteran's current diagnosis, per MRI, was prepatellar contusion or scarring and mild chondromalacia patellae.  The examiner opined that there was no iliotibial band syndrome found post service.  He noted that the Veteran was seen for iliotibial band syndrome on active duty and it resolved.  The examiner stated that the Veteran does not and never did have iliotibial band syndrome post service.  The examiner further opined that the current right knee disorder is not caused by or a result of service.  In a medical opinion, dated in October 2015, a VA examiner stated that the right knee condition is less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner stated that, per current MRI imaging, the current diagnoses were prepatellar contusion or scarring, and mild chondromalacia patellae.  The examiner stated that the current right knee disorder is not evidence for iliotibial band syndrome.  The examiner stated that the current right knee is not iliotibial band syndrome proven by MRI and X-ray imaging was negative on physical examination is not caused by or result of active duty.  Such an opinion is supported by the remaining evidence or lack thereof.  Because of this, and because the VA examiner provided such a detailed analysis of what the evidence of record means, the Board finds that the evidence weighs against the Veteran's claim.  Greater weight is given to the VA examiner's opinion.  Any current right knee disorder is not shown to be attributable to military service.  As such, the Veteran's claim for service connection must be denied.   

The Board finds that the Veteran is competent to report having had problems with his right knee while in service.  See Jandreau, supra.  Nevertheless, the Board further finds that the Veteran's testimony is not credible given the negative separation examination report, the lack of complaints of knee problems on separation, and the absence of evidence of treatment or complaint of a right knee problem for more than 13 years following service.  Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  As such, the Veteran's claim for service connection for a right knee disorder must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-doubt rule does not apply when preponderance of evidence is against claim).  


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


